Allow me first of all, on behalf of the people of Togo and
President Eyadema and his Government, to join in the
congratulations extended to you, Sir, since the beginning of
our work on your election to the presidency of the General
Assembly at its fifty-third session.
We would also like to congratulate his your illustrious
predecessor, Mr. Hennadiy Udovenko, on the effective
manner in which he conducted the work of the fifty-second
session.
I would furthermore like to pay tribute to the
Secretary-General, Mr. Kofi Annan, and his colleagues for
their continuous efforts to champion the noble ideals of
peace, justice, progress and solidarity embodied by the
United Nations.
By way of analysing the situation in Africa, I would
like to present Togo?s perspective of the world?s problems
in the context of improved international cooperation.
Africa is democratizing, but it needs peace and
security if it is to succeed. Africa is the continent most
affected by the great scourges of the planet, but its
development is also part of a dynamic of progress. The
scourges hampering its development are well known:
endemic disease, drought, poverty, political instability,
ethnic conflicts, civil wars and regional conflicts. These
scourges have a tendency to eclipse the successes.
Since the signing of the Abuja Treaty in 1991, Africa
has set itself a timetable for integration in the framework of
the African Economic Community, on the basis of
strengthening regional groupings of western, northern,
central, eastern and southern Africa. These groups are
themselves actively engaged in seeking joint solutions to
the challenges confronting its member States.
The rate of economic growth of certain African States
continues to make progress thanks to good management
policies.
A vast democratic movement has begun throughout
our continent to build States based on the rule of law.
This movement is being followed up by the adoption of
new constitutions and the establishment of independent
bodies to implement them. Numerous heads of State and
of Government have had their mandates challenged in
periodic elections. The majority and the opposition
representatives of the people have seats in the new
representative bodies — parliaments and national
assemblies. The success of the functioning of these new
constitutional bodies is ensured by independent legal
bodies. The press is now free, as are labour unions in
most of our States.
I am emphasizing these institutional aspects of
building a new Africa because the respect and support of
the international community for these institutions is a
factor in favour of peace within the particular States, and
therefore for peace in our regions.
Experience has shown us that a domestic conflict, by
giving rise to an exodus of people to neighbouring
countries, also has a rapid and serious effect on the latter.
I repeat, as the current situation in the Great Lakes region
demonstrates, such domestic conflicts can lead to regional
crises.
Togo is among the States that voluntarily established
institutions that safeguard the rule of law and that can
arbitrate disputes that may arise in the new context of
democratization. It is in this framework that the
Constitutional Court of Togo declared the results of the
presidential election of 21 June 1998 after having
arbitrated the disputes that resulted from the election.
Togo?s respect for institutions is the very foundation
of democracy and peace. On behalf of my Government,
I would like to invite all of our partners at the United
Nations to support without distinction the efforts of all the
countries of Africa that commit themselves to the difficult
but rewarding path of building a State of law. This is the
price of peace in Africa.
While we can be gratified at the end of certain
conflicts — particularly in Liberia and Sierra Leone —
and while solutions are in sight to relieve the tensions in
Guinea-Bissau, we cannot fail to express our concern over
the crisis in the Great Lakes region, the resumption of
hostilities in Angola, the continuation of the crisis in
Somalia and, finally, the armed confrontation between
Ethiopia and Eritrea.
7


We cannot stress enough the advantages of dialogue
and negotiation as the best paths to follow for settling
disputes between States on the basis of respect for their
territorial integrity.
In that connection, the international community must
put an end to the embargo imposed on Libya by
implementing the jurisdictional solution accepted by that
country and by ensuring a fair trial for the suspects in the
Lockerbie bombing. Togo firmly supports the efforts of the
Organization of African Unity (OAU) to settle this dispute
and end the suffering of the Libyan people.
My country takes this opportunity to repeat its
steadfast condemnation of terrorism in all of its forms and
to emphasize the need for urgent and concerted action to
combat this scourge effectively.
As we are aware, the proliferation of conflict
situations in Africa remains a real cause of concern for the
international community. I would like to note in this regard
the important report (A/52/871) presented by the Secretary-
General last February at the request of the Security Council
on the causes of conflict and the promotion of durable
peace and sustainable development in Africa. That report
contains specific recommendations on means of preventing
such conflicts and putting an end to them, as well as on
measures to be taken to create conditions for lasting peace
and economic growth. We hope that the implementation of
his recommendations by the Security Council, by the
relevant bodies of the United Nations system and by the
Bretton Woods institutions will result in the effective
prevention of conflicts and put Africa on the road to
progress, stability and sustainable development.
Elsewhere in the world, we were relieved to see the
signing of an agreement between the Government of Iraq
and the United Nations, which made it possible at the last
moment to avoid a new confrontation in the Gulf.
In the same region, my Government deplores the
present deadlock in the Israeli-Palestinian peace process.
We remain convinced that only the resumption of direct
negotiations between the principals will make it possible to
usher in an era of peace, security and prosperity in that
region. We were relieved to see the contacts that have taken
place between Mr. Yasser Arafat and Mr. Benjamin
Netanyahu through the mediation of the American
Government. Togo strongly supports this initiative.
With regard to the other crises that assail the world
and jeopardize the lives of so many millions of people —
particularly in Afghanistan and Kosovo — my country
hopes that through firm political will backed by candid
and sincere negotiations, the parties to the conflicts will
find appropriate solutions that are acceptable to all.
The world?s concerns at the dawn of the third
millennium are not linked solely to the effects of the
phenomenon of globalization. The preservation of peace,
security and stability for States and peoples continues to
be an important priority. In that context, Togo is gratified
to note that the United Nations is continuing to discharge
its mission of peacemaking and peacekeeping. In this
regard, I welcome the upcoming commemoration on 6
October of 50 years of United Nations peacekeeping
operations, and I would like to pay tribute to the memory
of all the men and women who have given their lives in
the service of the Organization.
My country, which firmly supports the ongoing quest
for peace and security for all, would like to emphasize the
need to strengthen cooperation in this area, in a spirit of
complementarity, between the United Nations and
subregional and regional organizations, in accordance with
Chapter VIII of the Charter of the United Nations. The
appropriate regional machinery necessary to give concrete
form to this shared desire for collective maintenance of
peace and security should be established.
It is in that spirit that Togo — together with other
countries of the West African subregion and in the
framework of the Economic Community of West African
States (ECOWAS) — is working to establish a viable and
permanent mechanism for the prevention, management
and settlement of conflicts and the maintenance of peace.
It is also within this framework that we welcome the
fourth extraordinary summit of ECOWAS, held in Lomé
from 16 to 17 December 1997, and the holding of the
joint military manoeuvres named “Cohesion Kompienga
?98”, held from 16 to 21 April 1998, in which the armed
forces of Benin, Burkina Faso, Côte d?Ivoire, Ghana, the
Niger, Nigeria, Chad and Togo participated.
Among the goals of the United Nations are vigilance
over the maintenance of peace and security, the
establishment of conditions for harmonious economic
development to ensure the well-being of our populations
and working for a just world in which the rights of
individuals and peoples are not only recognized and
consecrated, but above all respected.
My delegation would like to take this opportunity to
hail the holding of the United Nation Diplomatic
8


Conference of Plenipotentiaries on the Establishment of an
International Criminal Court, which led to the adoption of
the Statute of the court which was held in Rome from
15 June to 17 July.
Togo believes that peace is impossible without justice.
The struggle for peace and the struggle for greater justice
must be viewed as two complementary aspects of one and
the same struggle for the realization of the deepest
aspirations of all the peoples of the world. The positive
outcome of the negotiations at the Conference resulted in
the adoption of the Statute of the court, illustrating anew
the vigour and ability of our Organization in dealing with
the present and preparing States to face the issues of
tomorrow.
It is for that reason that my delegation favours all
efforts to reform the Organization that aim to make it more
effective, more concerned with the problems of mankind
and more democratic, so that the views of all are better
reflected and taken into account in all of its bodies.
Togo would therefore like to see the rapid conclusion
of discussions to allow for the permanent representation of
Africa in the Security Council, in accordance with the
resolutions of the Organization of African Unity (OAU).
The democracy we are advocating at the national level must
also be reflected in international organizations.
The United Nations has always played an important
role in the advancement of economic and social
development and, when necessary, in providing the men,
women and children of the entire world with the assistance
on which their survival often depends. We are nevertheless
obliged to recognize that despite the efforts made, the
improvement of standards of living, full employment and
the conditions for progress and economic and social
development have not been realized. This is particularly the
case in Africa, where continued inequality and poverty,
among other things, dangerously imperil the stability of
States.
It is true that African economies have performed
remarkably well in the last three years; but it is also true
that the consolidation of these gains still depends on the
international economic environment. Global economic
structural constraints — including the continuing burden of
debt, the reduction in the flow of official development
assistance, currency fluctuations, the inequality of
investment flows, weak commodity prices and market
protectionism practised by developed countries — still
remain the major obstacles to the economic development
of African countries.
With regard to the debt burden in particular, my
country highly values the declaration of the eighth
consultative meeting of the Organization of African Unity,
the African Development Bank and the Economic
Commission for Africa, which was held in Abidjan in
January 1998. We believe that the efforts to alleviate the
debt burden must be continued in conjunction with
Africa?s partners in order to find appropriate solutions to
this thorny problem.
In this context, Togo would like to reaffirm the
imperative need to hold an international conference on
Africa?s foreign debt, and it requests the support of the
international community to translate that proposal into
reality.
Regrettably, at this time of economic globalization,
the marginalization of Africa in terms of international
trade is accelerating, even though today the development
of trade appears to be the most effective means of
managing the resources necessary for self-sufficiency.
Indeed, the development and economic growth of African
States requires as a basic condition sufficient currency
inflows from the export of their commodities. Thus, in the
view of my delegation, an open world system operating
under just and equitable regulations should be established
in order to ensure the active participation of African
States in international trade. To that end, more liberal
measures will be required in order to promote the
transformation and diversification of their products as
well as to attract and channel investments towards them.
The industrialized countries are attempting to join
forces. This shows clearly that today no country,
regardless of how powerful it is, can alone provide for its
own economic growth and cope with increasingly
aggressive international competition. Given this state of
affairs, the African countries have in recent years
reaffirmed their will to pool their potential by establishing
and strengthening subregional units. It is clear that the
development policy of our countries must be considered
within this framework, for this is the only way that Africa
can become a fully fledged and reliable partner in the
world of the twenty-first century.
In this respect, the entry into force of the Treaty
establishing the African Economic Community serves as
a good illustration of the will of African States to unite
their efforts to ensure their own progress.
9


Togo, which is firmly committed to the policy of
economic integration of the continent, wishes to take this
opportunity to once again urge the international community
to support the efforts of the African countries to achieve the
goals of sustainable development which alone can promote
prosperity and the well-being of their peoples.
I should like here to underscore an emerging trend in
Africa: inter-African parliamentary control of the activities
of our regional and subregional organizations. It is in this
framework that an inter-parliamentary committee of the
West African Economic and Monetary Union was created
recently in Bamako; its work is already under way. Also in
this framework, a parliamentary assembly was established
in the countries of the Southern African Development
Community (SADC), in southern Africa. This shows that
while, generally speaking, people tend to despair of the
future of Africa, we young Africans have faith that Africa
is on the right path as long as we have the unswerving
support of the international community.
Here I should like once again to welcome the
commitment of the Japanese Government to Africa through
the Tokyo Conference on the Development of Africa
(TICAD), aimed at seeking solutions to the continent?s
development problems. My delegation would like here once
again to thank the Japanese Government for all of its
efforts to strengthen cooperation between Africa and Asia,
and congratulates it on the convening of TICAD II next
October in Tokyo.
Moreover, Togo believes that the combination of
TICAD with other initiatives — in particular that of the
United States on equitable partnership, known as 20/20
Vision; that of the European Union, within the framework
of the Lomé Convention; and that of the francophone
world, within the framework of the Hanoi Plan of
Action — will help safeguard and consolidate the spirit of
solidarity, which Africa wishes to see ever more active and
ever more purposeful.
My country is convinced of the need for solidarity
among the Members of our Organization and is deeply
committed to the noble ideals of peace, freedom and justice
and of economic, social and cultural progress, which the
United Nations has contributed to advancing. During this
year of the fiftieth anniversary of the Universal Declaration
of Human Rights, Togo fervently hopes to witness the
realization, for the benefit of all humankind, of the
profound aspirations of peoples to greater freedom and to
a world of peace in which the struggle against poverty,
famine and illness grows is daily strengthened.


















